Judgment unanimously modified, on the law, to grant defendant youthful offender status on the charge of driving while intoxicated, and otherwise judgment affirmed. Memorandum: After a plea of guilty, the trial court determined that defendant was not a youthful offender on a count of driving while intoxicated, but was a youthful offender on two counts of criminally negligent homicide. CPL 720.20 (subd 2) requires that, where an eligible youth is convicted of two or more crimes set forth in separate counts of .an accusatory instrument, the court must not find him a youthful offender with respect to any conviction unless it finds him a youthful offender with respect to all such convictions. Under the circumstances defendant should have been accorded youthful offender status on all charges. (Appeal from judgment of Monroe Supreme Court — youthful offender.) Present — Dillon, P. J., Cardamone, Hancock, Jr., Callahan and Moule, JJ.